WiNsnow, J.
It is claimed that sec. 6a, ch. 470, Laws of 1887, is invalid because it is an attempt to confer upon the county board legislative power, which, by familiar principles, cannot be delegated.
In the case of Slinger v. Henneman, 38 Wis. 504, the following principles were laid down: “ It is a settled maxim of constitutional law that the power thus conferred -upon the legislature \i. e., the legislative power] cannot be delegated by that department to any other body or authority; yet it is undoubtedly true that, in matters purely local and municipal, the legislature may enact conditional laws, and refer it to the people or proper municipal authorities to decide whether such laws shall or shall not have force and effect in their respective municipalities.” We consider this a correct statement of the doctrines applicable to this case.
That the regulation of the compensation. of a county or town officer is a purely local matter cannot admit of doubt. It has been the policy of our laws for many years to empower county boards to fix the salaries of county officers. We are unable to see upon what ground it can be claimed that the state can delegate to a county the power *338to fix tbe salaries of 'county officers, but cannot delegate tbe power to fix the compensation of a justice of the peace. Tbe justice is a judicial officer, but be is also a local officer, and tbe matter of bis compensation for services which be performs for tbe county is plainly a local matter.
But it is objected that, if tbe county board proposes to exercise tbe powers granted by section 6a, it should adopt a fee-bill, and that the resolution in question is not plain or intelligent, and is, at most, a mere threat. Doubtless tbe resolution might have been more aptly drawn, but, applying that liberal construction which should be applied to tbe proceedings of such bodies, its intent and meaning are quite apparent. It certainly fixes a maximum fee which will be allowed in such cases. "We bold it to be an effectual exercise of tbe authority granted by tbe legislature.
It is further claimed that, if tbe law and tbe resolution of tbe board are both held to be valid, still tbe plaintiff is entitled to recover, in addition to tbe $2 in each case, twenty-five cents for filing a certificate of conviction, and twenty-five cents for making report to tbe county board, under E. S. secs. 4764, 4765, 3774, 680, 696. This claim is made because it is said that tbe last-named services are not performed “ under ” tbe tramp law, but under independent provisions of tbe statutes, and that tbe $2 is -simply payment for services rendered under tbe law. Although it is true that the tramp law makes no provision, in terms, for these services, still we think that they are strictly services performed under tbe law. Tbe law does not attempt to prescribe procedure. It’ 'creates a criminal offense, and gives to justices of the peace jurisdiction to try and determine that offense. When he does so, be must look to the general law for bis procedure in detail; but, though this be so, bis proceedings are under the act, bécause tbe act is what makes them necessary. -
*339• A claim is made in the appellant’s brief that the entire act in question, to wit, ch. 470, Laws of 1887, is unconstitutional, but no argument is- made upon the proposition,, From our own examination, we are unable to see upon what grounds it can be claimed to be unconstitutional.
The findings and judgment of the circuit court are in accord with our views.
By the Oowrb.— Judgment affirmed.